UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1870



MUSA NABIEU BANGURA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-699-795)


Submitted:   March 21, 2007                 Decided:   April 10, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Kathryn L.
Moore, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Musa Nabieu Bangura, a native and citizen of Sierra

Leone, seeks review of an order of the Board of Immigration Appeals

(Board) denying his motion to reopen removal proceedings.   We have

reviewed the administrative record and conclude that the Board did

not abuse its discretion in denying Bangura’s motion. See 8 C.F.R.

§ 1003.2(a), (c) (2006); INS v. Abudu, 485 U.S. 94, 104-05 (1988).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -